DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "a change in driven by the drive unit" in line 5.  This limitation appears to be grammatically incorrect and thus is indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, the claimed inventions can be interpreted as not falling 
The claimed “recording medium” can be interpreted to be a form of energy, such as a signal encoded with functional descriptive material.  Such signal claims are ineligible for patent protection because they do not fall within any of the four statutory classes of § 101.
In order to overcome this rejection, this limitation should be changed to “non-transitory recording medium”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagase et al. JP 2899673 B2 (e.g., “Nagase”, see Machine Translation).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
Nagase discloses:
1.	A control device configured to control operation of a drive unit and monitor a rotational balance of a rotating body, for a machine tool including the rotating body that is rotatable around a predetermined axial center in a state of fixing an object and on which an adjusting tool that can adjust the rotational balance is arrangeable, and the drive unit that rotates the rotating body, the control device comprising:
a physical quantity acquiring unit configured to acquire at least one physical quantity indicating a rotational state of the rotating body (e.g., pg. 5: “vibration detector 24”, “origin detector 23”, “The CPU determines the unbalance of the grinding wheel by measuring the maximum vibration amount of the grinding wheel and the phase (unbalance position) at which it is generated based on the signals from the two detectors”), the physical quantity being changed in response to an adjustment of the rotational balance;
a comparing unit configured to compare a plurality of physical quantities having different acquisition times (e.g., pg. 5: “change in the unbalance vector of the grinding wheel before and after the generation of the balancing vector”); and
an output unit configured to output a comparison result (e.g., pg. 5: “CPU outputs a drive signal to the auto balancer”, “The drive signal is updated based on a change in the unbalance vector”).  

3.	The control device according to claim 2, further comprising a threshold value setting unit configured to set a threshold value of a physical quantity at which possible to determine as an appropriate rotational balance (e.g., pg. 5: “Fully automatic start level”),
wherein the determining unit determines whether the rotational balance indicated by a physical quantity acquired based on a threshold value that is set is appropriate (e.g., pg. 5: “When the maximum vibration amount exceeds this value in the fully automatic balancing mode…”), and
wherein the output unit outputs whether the rotational balance that is determined is appropriate (e.g., pg. 5: “…the balancing operation is started”).  
4.	The control device according to claim 2, further comprising a weight determining unit configured to determine weight of the adjusting tool,
wherein the determining unit specifies an unbalanced phase occurred by an arrangement of the adjusting tool having a predetermined weight, and
wherein the weight determining unit determines the weight of the adjusting tool so that a magnitude of vibration of the rotating body in a specified phase is set to be equal to or less than a predetermined value (e.g., pg. 9 lines 1-27).  
5.	The control device according to claim 4,

wherein the weight determining unit determines the weight of the adjusting tool in a specified unbalanced phase, by the adjusting tool having a different weight being arranged on the rotating body (e.g., pg. 9 lines 1-27).  
6.	The control device according to claim 4, further comprising a change control unit configured to change the arrangement of the adjusting tool according to the specified unbalanced phase (e.g., pg. 9 lines 1-27).  
7.	A machining system comprising:
a machine tool including a rotating body that is rotatable around a predetermined axial center in a state of fixing an object and on which an adjusting tool that can adjust a rotational balance is arrangeable, and a drive unit that rotates the rotating body (e.g., pg. 9); and
a control device according to claim 1.  
8.	A recording medium encoded with a program that causes a computer to function as a control device configured to control operation of a drive unit and monitor a rotational balance of a rotating body, for a machine tool including the rotating body that is rotatable around a predetermined axial center in a state of fixing an object and on which an adjusting tool that can adjust the rotational balance is arrangeable, and the drive unit that rotates the rotating body,
the program causing the computer to function as:

a determining unit configured to compare a plurality of physical quantities having different acquisition times, and determine a change in a physical quantity (e.g., pg. 5: “change in the unbalance vector of the grinding wheel before and after the generation of the balancing vector”); and
an output unit configured to output a determination result (e.g., pg. 5: “CPU outputs a drive signal to the auto balancer”, “The drive signal is updated based on a change in the unbalance vector”).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
10/20/21